DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 8 last para to p. 9 para. 1, filed 1 December 2021, with respect to Shen (US 2020/0120652) in view of Khoshnevisan (US 2021/0258997) have been fully considered and are persuasive.  Thus the rejection of independent claim 1 has been withdrawn.  Although Applicant’s argument fail to address independent claim 10 in particular, the rejection of claim 10 has also been withdrawn due to similar additional amendments.
However, Applicant's other arguments filed on filed 1 December 2021 have been fully considered but they are not persuasive.
On p. 9 para. 2 to p. 10 para. 1, the Applicant argues regarding independent claim 14 that its amendments are not taught by Shen and Khoshnevisan combined.  The Examiner respectfully disagrees.
  Mere change of ‘data’ limitation to “user plane” and added clarifications of “downstream PDU” and “downstream transmission” to “downstream user plane PDU” and “downstream user plane transmission” respectively can be addressed by the existing prior art Khoshnevisan already used in rejection. Namely, Khoshnevisan already describes the core network schedules the PDSCH as well as PUSCH (fig. 3 & para. 117) where such respective downlink & uplink schedule is used in supporting 
On p. 10, the Applicant argued regarding claim 16, that “a synchronized communication configuration governing the user plane transmission in both downlink and uplink” is claimed.  The Examiner respectfully disagrees.  
Similar to the above response, Khoshnevisan describes the core network provisions the PDSCH and PUSCH, which are communication configuration governing user plane transmission in the downlink and uplink respectively.
On p. 11 para. 2, the Applicant cited claims 15 and 17 being rejected additionally by Lu (US 2021/0212050).  On p. 12 para. 4-5, the Applicant cited claims 18 & 20 being rejected additionally by Lee and Murray respectively. The Examiner respectfully disagrees.
Subsequent to each above description, there are no detail explanation of why such claims 15, 17, 18 and 20 are incorrectly rejected. Hence, the rejections stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2020/0120652) in view of Khoshnevisan (US 2021/0258997).
Regarding claim 14, Shen describes a method comprising, at a wireless device (WD) (fig. 1, wireless terminal):
receiving a set of synchronised communication configurations where each synchronised communication configuration includes a downlink portion governing downlink data transmissions to the WD and an uplink portion governing uplink data transmissions from the WD, respective ones of the set of synchronised communication configurations being associated with a periodic communications synchronisation indicator (PCSI) (abstract, fig. 1 & 2 and para. 69, as part of Channel Resource Set Indication, network device sends to terminal different resource sets corresponding to different configuration info for terminal to determine & use, the configuration info including uplink & downlink resource proportion, which is associated with the DCI (PCSI), para. 118. This overcomes existing 5G solutions of DCI (indicators) have only 2 to 4 bits used for indicating a resource in a small quantity of candidate resource set, see para. 5);  
receiving a PCSI (para. 118, network device transmits message comprising DCI (PCSI) to the terminal);
transmitting an upstream PDU in accordance with the uplink portion of the 
synchronised communication configuration associated with the PCSI (fig. 1 step 105 & para. 69, terminal transmits data using the selected target resource comprising specific uplink & downlink resource proportion).
Shen already describe:
the downstream PDU in accordance with the downlink portion of the selected synchronised communication configuration (fig. 1 step 105 & para. 69, network node & 
downlink user plane transmission, uplink user plane transmissions, uplink user plane PDU,
receiving, by the RAN node, a downlink user plane protocol data unit (PDU), and transmitting, by the RAN node to the one or more WDs, at a pre-determined interval following transmission of the PCSI.
Khoshnevisan also describes radio access network sending set of indicators of different configuration to UE (fig. 4), further describing:
downlink user plane transmission, uplink user plane transmissions, uplink user plane PDU (fig. 3 & para. 117, core network schedules the PDSCH as well as PUSCH where such respective downlink & uplink schedule is used in supporting radio bearers for user plane data, para. 101),
receiving, by the RAN node, a downlink protocol data unit (PDU), and transmitting, by the RAN node to the one or more WDs, at a pre-determined interval following transmission of the PCSI, the downstream user plane PDU in accordance with the downlink portion of the selected synchronised communication configuration (fig. 4 & para. 142-145, following transmission of DCI (PCSI) in step 410, RAN node 105-b forwards packets in the downlink data channel transmissions, step 425, within the transmission time interval, para. 77).

The motivation for combining the teachings is that this allows for data transmission on the downlink data channels (Khoshnevisan para. 7).
	Regarding claim 16, Shen and Khoshnevisan combined describe:
wherein the PCSI is valid for a single process loop control (PLC) cycle, and wherein the downstream PDU is transmitted to the one or more WDs and the at least one upstream PDU is received from the at least one WD of the one or more WDs during the PLC cycle (Khoshnevisan, para. 72-73, transmitted DCI (PCSI) configuration sent in PDCCH by BS for PDSCH & PUCCH use are based on per time interval, pare 77).
Regarding claim 19, Shen describes:
wherein the PCSI comprises an unmodulated signal (nowhere in Shen did it specify modulation of set of channel resources nor its parameters such as DCI (PCSI)).
	
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Khoshnevisan, and further in view of Lu (US 2021/0212050).
Regarding claims 15, Shen fails to further explicitly describe:
wherein each synchronised communication configuration further includes a sidelink portion governing sidelink data transmissions between at least two WDs of the one or more of the WDs.

wherein each synchronised communication configuration further includes a sidelink portion governing sidelink data transmissions between at least two WDs of the one or more of the WDs (fig. 1A & para. 24, UE-BS synchronization includes obtaining resource in time & frequency domain for transceiving sidelink signals (portion). Sidelink by definition is for communication between UEs 104-1 & 104-2).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the synchronization process of Shen to comprise sidelink portion/signals for sidelink communications as in Lu).
The motivation for combining the teachings is that this enables a reduction of data transmission load on the core network (Lu, para. 2).
Regarding claims 17, Shen describes:
for each of the set of synchronised communication configurations, the downlink portion defines parameters and radio resources for downlink data transmissions of downstream PDUs from the RAN node to at least one WD of the one or more WDs, the uplink portion defines parameters and radio resources for uplink data transmissions of upstream PDUs from at least one WD of the one or more WDs to the RAN node  (fig. 1 step 105 & para. 69, network node & terminal to transmit & receive data packets using the selected target resource comprising specific uplink & downlink resource proportion).
Shen, Khoshnevisan and Lu combined further describe:
the sidelink portion defines parameters and radio resources for sidelink data transmissions of sidestream PDUs from at least one first WD of the one or more WDs to .
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Khoshnevisan and Lu, and further in view of Lee (US 2021/0219269).
Regarding claim 18, Shen fails to further explicitly describe:
wherein the parameters and radio resources comprises one or more of: 
an initial time domain resource allocation, including sub-frame 
offset, start symbol and number of symbols;  
an initial frequency domain resource allocation, including a starting resource block and a number of resource blocks;  
a modulation and coding scheme;  
a demodulation reference signal;  
a number of transmission repetitions;  
a time interval between initial and repeated transmissions, if time domain diversity is used;  
a frequency offset between initial and repeated transmissions, if frequency domain diversity is used;  
a redundancy version (RV) sequence to use for repeated transmission;  
a frequency hopping configuration for repeated transmissions;  
a time domain interval for subsequent resource allocations, including number of 

a frequency domain interval for subsequent resource allocations, including 
number of resource blocks, bandwidth part identifier, and component carrier 
identifier. 
	 Lee also describes synchronization acquisition within wireless communication system (para. 3), further describing:
wherein the parameters and radio resources comprises a modulation and coding scheme (MCS) (abstract, receiving information related to sidelink resources comprising MCS, para. 109).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the configuration parameters & radio resources of Shen to include MCS as in Lee.
The motivation for combining the teachings is that this enhances larger communication capacities of the existing radio access technology (Lee, para. 11).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Khoshnevisan, and further in view of Murray (US 2020/0404617).
Regarding claim 20, Shen describes that the PCSI being (comprise) the DCI (message), and
wherein the DCI message includes an identifier associated with the selected synchronised communication configuration (abstract, regarding DCI format type, any parameter (e.g. flag) in any DCI format can be equated to an identifier is remotely 
the (DCI) message is encoded with a radio network temporary identifier (RNTI). 
	Murray also describes wireless synchronization (abstract), further describing:
the (DCI) message is encoded with a radio network temporary identifier (RNTI) (para. 418, DCI is encoded with a RA-RNTI).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the DCI (message) of Shen to be encoded with a RNTI as in Murray.
The motivation for combining the teachings is that this provides triggered mechanisms that allow UE to assist paging & reduce control/message overhead (Murray, para. 2).
Allowable Subject Matter
Claims 1-13 allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art fails to further explicitly describe:
           receiving, by the RAN node, a downstream user plane protocol data unit (PDU) and associating, by the RAN node, a time mark with the received downstream user plane PDE, and
selecting, based at least on the time mark, by the RAN node, a synchronized communication configuration from the set of synchronized communication configurations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469